DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election without traverse of Group II and species: donor cell/CRISPR-Cas, in the reply filed on 12/14/21, is acknowledged.

Claim Status
3.  Claims 1, 25-38, 67-68, 77, and 79 are pending. Claims 2-24, 39-66, 69-76, and 80-88 are cancelled. Claims 1, 29, 30, and 77 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/21. Claims 25-28, 31-38, 67-68, and 79 are under examination.
Information Disclosure Statement
4.  The information disclosure statements (IDS) submitted on 10/04/21 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.  Claims 25, 31-36, 38, 67-68, and 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrangou et al. 2010 (US 2010/0093617A1). 
	Barrangou teach engineered host, donor, and recipient cells comprising one or more heterologous and/or recombinant nucleic acids comprising at least one cas gene (e.g. cas4 exonuclease) and at least one CRISPR spacer (i.e. genome targeting sequences) including those targeting sequences conferring resistance to antibiotics and/or virulence factors (e.g. [0020-29, 0153, 0193, 0287, 0276-79, 0347-0349, 0519-0529]; meeting limitations found in claims 25, 33, 34, 36, 68, and 79). Barrangou teach the nucleic acids may be introduced into plasmid DNA or genomic DNA (e.g. [0193]; meeting limitations found in instant claims 31 and 32). Barrangou teach the cells encompass bacteria, including lactic acid bacteria (i.e. probiotics; see [0505-0511]; meeting limitations found in instant claim 67). Barrangou teach their invention has many applications including phage resistance by targeting phage-host recognition (i.e. modulatory genes); and resistance to plasmid transfer and/or mobile genetic elements 
With regards to the promoter being inducible in claim 38, it is also the Office’s position that this species within the promoter genus, can be at once envisaged from the prior art because the species within this genus (e.g. inducible, constitutive, or tissue-specific) are sufficiently limited and well delineated; see MPEP 2131.02(III) and In re Petering (wherein the courts determined that a reference describing a generic formula encompassing about 20 compounds was found to anticipate each of the 20 species without specifically naming them).
With regards to the “library” in claim 79, it is the Office’s position that a library does not add a structural element to the product claim but rather a library is merely a collection of more than one of the nucleic acids. Accordingly, because Barrangou teaches multiple examples of the nucleic acids falling within the scope of the claims, one of ordinary skill in that art would deem that Barrangou meets the broadest reasonable interpretation of “library” (i.e. a collection).
	Therefore, Barrangou anticipate the invention as claimed. 



Claim Rejections - 35 USC § 102
8.  Claims 25-27, 31-34, 38, 68 and 79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bikard et al. 2012 (CRISPR Interference Can Prevent Natural Transformation and Virulence Acquisition during In Vivo Bacterial Infection; Cell & Microbe 12: 177-186). 
	Bikard teach multiple Streptococcus strains programmed with CRISPR-Cas9 nucleic acid sequences that target capsule genes which are essential virulence factors (e.g. see abstract, Figure 1, and Table 1; meeting limitations found in instant claims 25, 26, 27, 33, 68, and 79). Bikard provides a specific example of Streptococcus pneumoniae R6 programmed with the CRISPR01 locus of Streptococcus pyogenes using the pCEP plasmid which is a chromosomal expression system comprising a maltose-inducible promoter operably linked to a sequence of interest and an antibiotic resistance gene (e.g. see page 178, right column; and the Guiral et al. 2006 reference cited therein; meeting limitations found in instant claims 25-27, 31, 32, 34, and 38).
With regards to the “library” in claim 79, it is the Office’s position that a library does not add a structural element to the product claim but rather a library is merely a collection of more than one of the nucleic acids. Accordingly, because Bikard teaches more than one example of the nucleic acids falling within the scope of the claims, one of ordinary skill in that art would deem that Bikard meets the broadest reasonable interpretation of “library” (i.e. a collection).
Therefore, Bikard anticipates the invention as claimed. 


Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.  Claims 25, 31-38, 67-68, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Barrangou et al. 2010 (US 2010/0093617A1) in view of Woo et al. 2008 (Then and now: use of 16S rDNA gene sequencing for bacterial identification and discovery of novel bacteria and clinical microbiology laboratories; Clin Microbiol Infect 14: 908-934). 
As set forth above, Barrangou teach engineered host, donor, and recipient cells comprising one or more heterologous and/or recombinant nucleic acids comprising at least one cas gene (e.g. cas4 exonuclease) and at least one CRISPR spacer (i.e. genome targeting sequences) including those targeting sequences conferring resistance to antibiotics and/or virulence factors (e.g. [0020-29, 0153, 0193, 0287, 0276-79, 0347-0349, 0519-0529]; meeting limitations found in claims 25, 33, 34, 36, 68, and 79). Barrangou teach the nucleic acids may be introduced into plasmid DNA or genomic DNA (e.g. [0193]; meeting limitations found in instant claims 31 and 32). Barrangou teach the cells comprise nucleic acid sequences operably linked to promoters and that modulating a cell encompasses inducing resistance of the cell to the target nucleic acid (e.g. [0351, 0531-0532]; meeting limitations found in instant claim 38; see also MPEP 2131.02(III)).  Barrangou teach the cells encompass bacteria, including lactic acid bacteria (i.e. probiotics; see [0505-0511]; meeting limitations found in instant claim 67). Barrangou teach their invention has many applications including phage resistance by targeting phage-host recognition (i.e. modulatory genes); and resistance to plasmid transfer and/or mobile genetic elements so as to prevent foreign DNA into the microbe (i.e. remodeling genes); and diagnostics to including detecting and describing particular microbes (e.g. [0708-0716]; meeting limitations found in instant 
Therefore, the difference between the prior art and the invention is wherein the targeted nucleotide sequence of interest is 16S rDNA (see dependent claim 37).
However, Woo teaches 16S rDNA sequencing has played a pivotal role in the accurate identification of bacterial isolates and in the discovery of novel bacterial in clinical microbiology laboratories especially for bacteria with unusual phenotypic profiles, rare bacteria, slow growing bacteria, uncultivable bacterial, and for culture negative infections (e.g. page 908, abstract, introduction). Woo teaches accurate identification of bacterial isolates is one of the most important functions of clinical microbiology laboratories and that on a patient-to-patient basis, accurate identification is crucial in determining whether the isolate is causing genuine infection or is simply a colonizer or contaminant, the choice and duration of antibiotic treatment, and the appropriate infection control procedures, and further that on a population scale, accurate identification is important in analyzing the epidemiology, antibiotic resistance patterns, treatment plans and outcomes of infections associated with a particular bacterium (e.g. page 909, introduction).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the genetically engineered host, donor, and/or recipient cells comprising one or more recombinant nucleic acids comprising at least one cas gene (e.g. cas4 exonuclease) and at least one CRISPR spacer (i.e. genome targeting sequences) including those targeting sequences conferring resistance to antibiotics and/or virulence factors, as taught by Barrangou, by also targeting any known target sequence (in general) and 16S rDNA sequences 
The person of ordinary skill in the art would have been motivated to make the modification because accurate identification of bacterial isolates was one of the most important functions of clinical microbiology laboratories and because on a patient-to-patient basis, accurate identification was recognized as crucial in determining whether the isolate was causing genuine infection or was simply a colonizer or a contaminant, the choice and duration of antibiotic treatment, and the appropriate infection control procedures, and further that on a population scale, accurate identification was recognized as important in analyzing the epidemiology, antibiotic resistance patterns, treatment plans and/or outcomes of infections associated with a particular bacterium, as taught by Woo.  Therefore the combination is also desirable.
The person of ordinary skill in the art would have had a reasonable expectation of success because Barrangou already taught their invention had many applications, including for developing diagnostics to detect particular bacteria and Woo had already taught 16S rDNA sequencing played a pivotal role in an accurate identification of bacterial isolates including the discovery of novel bacteria in clinical microbiology laboratories.  Therefore, the combination leads to expected results because each 
Further, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that combining prior art elements according to known methods to yield predictable results, is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the instant case, all elements (i.e. donor cells comprising one or more genetically engineered nucleic acid sequences comprising programmable nucleases targeting a sequence of interest; and 16S rDNA sequences of interest) were already known in the art.  Thus, combining these elements yields method and/or compositions wherein each element merely performs the same function as it does separately; and accordingly, the results of the combination would be recognized as predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to a person of ordinary skill in the art to combine these prior art elements according to a known method to yield predictable results. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Claim Rejections - 35 USC § 103
13.  Claim 25-28, 31-34, 38, 68 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Bikard et al. 2012  (Cell & Microbe 12: 177-186) in view of Jinek et al. 2012 (A Programmable Dual-RNA-Guided DNA Endonuclease in Adaptive Bacterial Immunity; Science 337: 816-821). 
Streptococcus strains programmed with CRISPR-Cas9 nucleic acid sequences that target capsule genes which are essential virulence factors (e.g. see abstract, Figure 1, and Table 1; meeting limitations found in instant claims 25, 26, 27, 33, 68, and 79). Bikard provides a specific example of Streptococcus pneumoniae R6 programmed with the CRISPR01 locus of Streptococcus pyogenes using the pCEP plasmid which is a chromosomal expression system comprising a maltose-inducible promoter operably linked to a sequence of interest and an antibiotic resistance gene (e.g. see page 178, right column; and the Guiral et al. 2006 reference cited therein; meeting limitations found in instant claims 25-27, 31, 32, 34, and 38).
Therefore, the difference between the prior art and the invention is wherein gRNA and tracrRNA form a chimeric single-guide RNA molecule (dependent claim 28). 
	However, Jinek already demonstrated the Cas9 endonuclease can be programmed with single RNA molecules to cleave specific DNA sites which would lead to a simple and versatile RNA-directed system to generate dsDNA breaks for genome targeting and editing (e.g. page 816, second and third column, bridging section). Jinek teaches the features required for site-specific Cas9-catalyzed DNA cleavage could be captured in a single chimeric RNA (e.g. page 819, last column). Jinek teaches the advantages of a single RNA-guided Cas9 nucleic acid is its utility for programmed DNA cleavages and RNA-programmable genome editing (e.g. abstract; and page 820, first column and Figure 5).  Jinek concludes the Cas9 endonuclease can be programmed with guide RNA engineered as a single transcript to target and cleave any dsDNA sequence of interest (e.g. page 820, Conclusions). 
Therefore, it would have been prima facie obvious, before the effective filing date Streptococcus strains programmed with CRISPR-Cas9 nucleic acid sequences targeting essential virulence factors, as taught Bikard, by programming the Cas9 nucleic acid sequence as a single RNA molecule, thereby arriving at the claimed invention, because the single construct was recognized for its improved utility in genome editing, as taught by Jinek. Therefore, each and every element is taught in the prior art and the combination has a beneficial result; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification because using a single construct was recognized as simple and versatile, as taught by Jinek. The person of ordinary skill in the art would have had a reasonable expectation of success because Bikard had already demonstrated the CRISPR-Cas9 system functioned in bacterial cells and Jinek had already demonstrated the same Cas9 system could be designed using a single programmed construct. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Bikard contains a “base” product comprising Streptococcus strains programmed with CRISPR-Cas9 nucleic acid sequences; and Jinek contains a similar method for programming Cas9 wherein the technique of designing the two critical features into a single construct, is 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Pertinent Art
14.  The following prior art, made of record and not relied upon, is considered pertinent to applicant’s disclosure. 
Guiral et al. 2006 (Construction and evaluation of a chromosomal expression platform (CEP) for ectoic, maltose-driving gene expression in Streptococcus pneumoniae; Microbiology 152: 343-349; of record) teaches the plasmid, pCEP, comprises a maltose-inducible promoter, PM, separated from a kanamycin-resistance gene by NcoI and BamHI cloning sites, such that clones harboring the gene of interest integrated at CEP under the control of PM can be obtained through direct transformation of an S. pneumoniae recipient with ligation products between that gene and NcoI/BamHI-digested pCEP DNA, followed by selection for kanamycin-resistant transformants (see Abstract and Methods).

Conclusion
15. No claims are allowed.

16.  Any inquiry concerning this communication or earlier communications from the 

17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
January 24, 2022